DETAILED ACTION
The following is a final office action in response to applicant’s remarks filed on 03/18/2022 for response of the office action mailed on 12/24/2021. Claims 4-5 are added. Therefore, claims 1-5 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
     Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (2020/0221526), Jin hereinafter, in view of Yang et al. (2021/0120475),  Yang hereinafter.

Re. Claims 1 and 3, Jin teaches a communication terminal device (Fig. 1I/ Fig. 2I, Fig. 1C, 1c-15), comprising: circuitry (Fig. 1I, 1l-40 / 2l, 2i-40) configured to perform radio communication with a186 plurality of base stations (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30, see ¶0012,  ¶0016-¶0017, ¶0029, ¶0107, ¶0230) and a communication system (Fig. 1C/Fig. 2C), comprising: a communication terminal device (Fig. 1I/ Fig. 2I, Fig. 1C, 1c-15); and a plurality of base stations (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30) configured to perform radio communication with the 5communication terminal device (Fig. 1C, 1c-10/1c-30; Fig.2C, 2c-10/2c-30, see ¶0012,  ¶0016-¶0017, ¶0029, ¶0107, ¶0230), wherein the plurality of base stations include a master base station (Fig. 1C, 1c-10/Fig.2C, 2c-10) and a secondary base station (Fig. 1C, 1c-30 / Fig.2C, 2c-30)  that provide the communication terminal device with dual connectivity (discussed throughout, ¶0012, ¶0029,¶0107, ¶0271, ¶0284 & Fig. 2E-G ; NR gNB controls/uses a plurality of cells (such as primary cell, secondary cell) for using carrier aggregations/dual connectivity (DC); NR gNB is in charge of user devices, operates in conjunction with  LTE system, eNB. Here, gNB/NR is interpreted as a master base station and eNB/LTE is interpreted as secondary base station), the communication terminal device maintains secondary base station 10configuration information on configuring the secondary base station even after transitioning from RRC_CONNECTED to RRCINACTIVE (Fig. 2E-G & ¶0023 -  a method for a terminal to change a radio resource control (RRC) state, including identifying whether information on a secondary cell with which a cell configuration is to be maintained is included in a control message received from a base station, determining whether to maintain the cell configuration of the secondary cell in the RRC inactive state based on a result of the identification, and maintaining the cell configuration determined in determining whether to maintain the cell configuration. Fig. 2E-G & ¶0293 - at step 2f-45, the base station 2f-02 may indicate that the UE 2f-01 should make transition to an inactive state for a cause, such as the absence of downlink data. ….. the RRC message may include an indication for a configuration that needs to be maintained in secondary cells Nos.  2 and 3.  The UE 2f-01 may transmit, to the base station 2f-02, a confirm message (e.g., RRC connection reconfiguration complete message, RRC connection release complete message) for the message at step 2f-50, and may make transition to an inactive state at step 2f-55.), and 15the communication terminal device again transitions to the RRC_CONNECTED using the maintained secondary base station configuration information (Fig. 2E-G & ¶0289 - A base station explicitly configures a carrier aggregation for a given secondary cell in a Resume message to indicate that a UE should make transition from an inactive state to a connected state (a secondary cell or multiple candidate secondary cells for which a carrier aggregation will be activated may be included). Fig. 2E-G & ¶0290 - The base station immediately activates a carrier aggregation for a given secondary cell through an MAC CE with respect to the UE that has made transition to the RRC connected state. Fig. 2E-G & ¶0293 - the UE may perform a Resume procedure for transition from an inactive state to a connected state.  First, at step 2f-65, the UE 2f-01 transmits a Resume request message (RRC connection resume request message) to the base station 2f-02.  At step 2f-70, the UE 2f-01 receives a Resume message (RRC connection resume message) from the base station 2f-02.  The Resume message may include configuration information for carrier aggregation activation for secondary cells.  For example, the Resume message may include carrier aggregation configuration information for a secondary cell No. 2. Fig. 2E-G & ¶0297 - The UE 2f-01 makes transition to the RRC connected state (2f-80) through the processes.  Thereafter, a carrier aggregation for given secondary cells is activated through the MAC CE to indicate the carrier aggregation activation of the base station 2f-02 (step 2f-85)).
Yet, Jin does not expressly teach the communication terminal device maintains the secondary base station configuration information even when at least one of the master base station and the secondary base station is changed during the RRC_INACTIVE,
However, in the analogous art, Yang explicitly discloses the communication terminal device maintains the secondary base station configuration information even when at least one of the master base station and the secondary base station is changed during the RRC_INACTIVE (Fig. 1-9 & ¶0025 - for the UE in dual-connectivity configuration and inactive state, when the secondary node changes, the MN can timely know that the UE moves from the source secondary node to the coverage of the serving cell under the target secondary node….the UE context information stored on the source secondary node can be timely transferred to the target secondary node or the master node …. it is ensured that the network-side connection state and the related high-level configuration are maintained in consistence with the latest moving state of the UE, thereby providing a solution which effectively supports maintaining the UE in the RRC_INACTIVE state).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system to include Yang’s invention of a system and a method for maintaining air interface inactive state for a user equipment (UE) capable of dual connectivity (DC) in a 5G wireless communication system, because it provides an effective mechanism in supporting the user equipment (UE) maintaining air interface inactive state when the UE moves away from the cell coverage of serving maser node (MN) and secondary node (SN) having dual connectivity (DC) in the 5G wireless communication system. (¶0002-¶0004, Yang).

Re. Claim 4 , Jin and Yang teach claim 1.
Jin further discloses wherein the maintained secondary base station configuration information includes configuration information of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using the maintained configuration information of the PDCP. (¶0011 - The disclosure provides an operation in a bearer change when a handover or sequence number change operation occurs in the dual connectivity of LTE and NR newly introduced in a next-generation mobile communication system. In particular, the disclosure provides a change operation from an LTE PDCP to an NR PDCP through a PDCP re-establishment operation if a PDCP version change of the bearer changes is necessary and a related operation. ¶0012 -  upon transition from an inactive state to a connected state, if such transition operates similar to the existing transition from an idle state to a connected state, a lot of time is taken to newly establish a connection and activate a carrier aggregation. …. a method and device for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state. ¶0015 - a terminal re-establishing a packet data convergence protocol (PDCP) in a wireless communication system, including a transceiver transmitting and receiving signals and a controller configured to receive, via the transceiver from a base station, a message including PDCP re-establishment information for a data radio bearer (DRB), the base station configured a radio resource control (RRC) connection, identify whether configuration information for a service data adaptation protocol (SDAP) layer is included in the PDCP re-establishment information, and determine whether to perform a PDCP re-establishment procedure of changing the DRB, operating as a PDCP of a first system, into a PDCP of a second system based on a result of the identification. ¶0047 - a terminal can rapidly perform carrier aggregation activation when it switches to a connected state because a base station properly provides configuration information when the terminal enters an inactive state in a next-generation mobile communication system. See ¶0150-¶0151 along with Fig. 1F.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Yang, further in view of  Chang et al. (2020/0169912), Chang hereinafter.

Re. Claim 2 , Jin and Yang teach claim 1.
Yet, Jin and Yang do not expressly teach wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP), and the communication terminal device again transitions to the RRCCONNECTED using the maintained configuration information of the SDAP.
However, in the analogous art, Chang explicitly discloses wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP) (Fig. 1-2 & ¶0155 - In the case of configuring DC, one PDU session may correspond to two SDAP entities of which one SDAP entity corresponds to the MCG and the other SDAP entity corresponds to the SCG, and the UE can store an SDAP configuration in an MCG configuration for the MCG and store an SDAP configuration in an SCG configuration for the SCG. Fig. 1-2 & ¶0158 - step S102, the UE can suspend the SDAP operation and store the SDAP configuration.  Preferably, the UE can suspend the SDAP operation and/or store the SDAP configuration in the corresponding cell group configuration for each of the at least one cell group.), and the communication terminal device again transitions to the RRCCONNECTED using the maintained configuration information of the SDAP (Fig. 1-2 & ¶0159 - the method 100 may further include step S103: if the SDAP operation is suspended, the UE can restore the SDAP operation when determining that the RRC connection resume message or RRC connection setup message is received; or restore the SDAP operation when receiving the RRC connection reconfiguration message after RRC connection setup/resume succeeds).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system and Yang’s invention of a system and a method for maintaining air interface inactive state for a user equipment (UE) capable of dual connectivity (DC) in a 5G wireless communication system  to include Chang’s invention of wireless protocol layer entity processing method, because it provides an efficient mechanism in managing an SDAP (Service Data Adaptation Protocol) layer and a corresponding SDAP configuration in an RRC connection management procedure for NR (New Radio) access technology (¶0001-¶0005, Chang )

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, in view of Yang, further in view of  3GPP TSG-RAN WG2 Meeting #103; R2-1811461,Gothenburg, Sweden, 20th – 24th August 2018, Source:	InterDigital Inc.; Title: Dual Connectivity Configuration in INACTIVE for MR-DC, as submitted in IDS, 3GPP_ R2-1811461_ InterDigital hereinafter.

Re. Claim 5 , Jin and Yang teach claim 1.
Yet, Jin and Yang  do not expressly discloses wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP) and of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using a combination of the maintained configuration information of the SDAP and configuration information of the PDCP.
However, in the analogous art, 3GPP_ R2-1811461_ InterDigita explicitly discloses  wherein the maintained secondary base station configuration information includes configuration information of Service Data Adaptation Protocol (SDAP) and of Packet Data Convergence Protocol (PDCP), and the communication terminal device again transitions to the RRC_CONNECTED using a combination of the maintained configuration information of the SDAP and configuration information of the PDCP. (Page 1: Proposal 1: The PDCP/SDAP configuration of the SCG is maintained during suspend to RRC_INACTIVE and during resume to RRC_CONNECTED for NG-ENDC, NE-DC, and NR-DC. ….  It should therefore be possible to store the UE’s SCG lower layer configuration in the same way the UE stores its MCG lower layer configuration in RRC_INACTIVE.  When the UE resumes, it can initiate transmissions to SCG with the stored configuration of for its lower layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Jin’s invention of a system and a method for a terminal to perform carrier aggregation activation without a delay upon transition from an inactive state to a connected state in a next-generation mobile communication system and Yang’s invention of a system and a method for maintaining air interface inactive state for a user equipment (UE) capable of dual connectivity (DC) in a 5G wireless communication system  to include 3GPP_ R2-1811461_ InterDigital’s invention of Dual Connectivity Configuration in INACTIVE for MR-DC, because it provides an efficient mechanism in maintaining the SCG configuration in RRC_INACTIVE as it reduces core network (CN) signaling requirement  in changing core network (CN) endpoints of N2/N3 reference points. (§2, 3GPP_ R2-1811461_ InterDigital).




Response to Arguments
Earlier rejection of claim 3 under §112 (b) has been withdrawn following amended claim languages.
Applicant's arguments filed on 03/18/2022  have been fully considered but they are not persuasive.

Regarding remarks in pages 5-6 for independent claims 1 and 3, applicant argues that Jin fails to teach, ” the communication terminal device maintains secondary base station configuration information on configuring the secondary base station even after transitioning from RRC_CONNECTED to RRCINACTIVE “.  Examiner respectfully disagrees with the applicant. 
Jin discloses a method for a terminal to change a radio resource control (RRC) state, including identifying whether information on a secondary cell with which a cell configuration is to be maintained is included in a control message received from a base station, determining whether to maintain the cell configuration of the secondary cell in the RRC inactive state based on a result of the identification, and maintaining the cell configuration determined in determining whether to maintain the cell configuration. See ¶0023 along with Fig. 2E-G. Jin further discloses, for example, in ¶0293, “at step 2f-45, the base station 2f-02 may indicate that the UE 2f-01 should make transition (from RRC Connected, see 2f-25 in Fig. 2F) to an inactive state for a cause, such as the absence of downlink data. ….. the RRC message may include an indication for a configuration that needs to be maintained in secondary cells Nos.  2 and 3.  The UE 2f-01 may transmit, to the base station 2f-02, a confirm message (e.g., RRC connection reconfiguration complete message, RRC connection release complete message) for the message at step 2f-50, and may make transition to an inactive state at step 2f-55“, a quite contrast to applicant’s remarks at least in pages 5-6 as submitted on 03/18/2022.

Applicant further alleges that Yang fails to teach, “the communication terminal device maintains the secondary base station configuration information even when at least one of the master base station and the secondary base station is changed during the RRC_INACTIVE“. Examiner respectfully disagrees with the applicant. Yang’s disclosure provides an efficient  solution for dual connectivity capable user equipment (UE), when a user device/UE moves away from  cell coverage of a serving MN (master node) and SN (secondary node), for example, when  a handover occurs  for the user device as served  by the  serving MN (master node)  or  when  SN (secondary node) changes, maintaining the user device/UE in the RRC_INACTIVE state (which enables both MN and SN in maintaining respective contexts for dual-connectivity communication configuration simultaneously, thereby, less signaling overhead) cannot be supported effectively by the current standard protocol, hence, Yang’s disclosure provides a method for maintaining an air interface inactive state and an apparatus, therefore, to effectively support maintaining a user device/UE in the RRC_INACTIVE state. See ¶0002-¶0004. To further support the inventive mechanism in supporting Yang’s disclosures as mentioned in the aforesaid section,  Yang also discloses in ¶0025 along with Fig. 1-9, “With this solution, for the UE in dual-connectivity configuration and inactive state, when the secondary node changes, the MN can timely know that the UE moves from the source secondary node to the coverage of the serving cell under the target secondary node, or know that the UE moves away from the source secondary node but does not enter a new target secondary node, and the UE context information stored on the source secondary node can be timely transferred to the target secondary node or the master node or deleted. In this manner, it is ensured that the network-side connection state and the related high-level configuration are maintained in consistence with the latest moving state of the UE, thereby providing a solution which effectively supports maintaining the UE in the RRC_INACTIVE state”, contrary to applicant’s remarks at least in page 6 as submitted on 03/18/2022.


Regarding arguments in page 6  for independent claim  1 and 3, for motivation to combine cited references: 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following statement as identified by court “It is not required that the prior art disclose or suggest the properties newly-discovered by an applicant in order for there to be a prima facie case of obviousness. See In re Dillon, 919 F.2d 688, 16 USPQ2d 1897, 1905 (Fed. Cir. 1990). Moreover, as long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor. See In re Beattie, 974 F.2d 1309, 24 USPQ2d 1040 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 190 USPQ 425 (CCPA 1976) and In re Wilder, 429 F.2d 447, 166 USPQ 545 (CCPA 1970)”. In this case, the suggestion to combine the references is provided by Yang, to provide an effective mechanism in supporting the user equipment (UE) maintaining air interface inactive state when the UE moves away from the cell coverage of serving maser node (MN) and secondary node (SN) having dual connectivity (DC) in the 5G wireless communication system. (¶0002-¶0004, Yang).

For these reasons, it is maintained that independent claims 1 and 3 are  unpatentable over Jin, in view of Yang.

As all other dependent claims depend either directly or indirectly from the independent claim  1,  similar rationale also applies to all respective dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C./Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467